Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 28 June 1809
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          Dear Sir  Monticello. June 28. 09.
          The interruption of our commerce with England, produced by our embargo & non-intercourse law, & the general indignation excited by her bare-faced attempts to make us accessories & tributories to her usurpations on the high seas, have generated in this country an universal spirit of manufacturing for ourselves, & of reducing to a minimum the number of articles for which we are dependant on her. the advantages too of lessening the occasions of risking our peace on the ocean, & of planting the consumer in our own soil by the side of the grower of produce, are so palpable, that no temporary suspension of injuries on her part, or agreements founded on that, will now prevent our continuing in what we have begun. the spirit of manufacture has taken deep root among us, and it’s foundations are laid in too great expence to be abandoned.the bearer of this, mr Ronaldson, will be able to inform you of the extent & perfection of the works produced here by the late state of things; and to his information, which is greatest as to what is doing in the cities, I can add my own as to the country, where the principal articles wanted in every family are now fabricated within itself. this mass of houshold manufacture, unseen by the public eye, and so much greater than what is seen, is such at present, that, let our intercourse with England be opened when it may, not one half the amount of what we have heretofore taken from her, will ever again be demanded.  the great call from the country has hitherto been of coarse goods. these are now made in our families, & the advantage is too sensible ever to be relinquished. it is one of those obvious improvements in our condition, which needed only to be once forced on our attentions, never again to be abandoned.
           Among the arts which have made great progress among us is that of printing. heretofore we imported our books, & with them much political principle, from England. we now print a great deal, & shall soon supply ourselves with most of those the books of considerable demand. but the foundation of printing you know, is the type-foundery, and a material essential to that is Antimony. unfortunately that mineral is not among those as yet found in the United States, and the difficulty & dearness of getting it from England, will force us to discontinue our type-founderies, & resort to her again for our books, unless some new source of supply can be found. the bearer, mr Ronaldson, is of the concern of Binney & Ronaldson, type-founders of Philadelphia. he goes to France for the purpose of opening some new source of supply, where we learn that this article is abundant. the enhancement of the price in England has taught us the fact, that it’s exportation thither from France must be interrupted either by the war, or express prohibition. our relations however with France, are too unlike hers with England, to place us under the same interdiction. regulations for preventing the transportation of the article to England, under the cover of supplies to America may be thought requisite. the bearer, I am persuaded, will readily give any assurances which may be required for this object, & the wants of his own type-foundery here are a sufficient pledge that what he gets is bonâ fide to supply them. I do not know that there will be any obstacle to his bringing from France any quantity of Antimony he may have occasion for: but lest there should be, I have taken the liberty of recommending him to your patronage. I know your enlightened & liberal views on subjects of this kind, & the friendly interest you take in whatever concerns our welfare. I place mr Ronaldson therefore in your hands, and pray you to advise him, & patronize the object which carries him to Europe, & is so interesting to him & to our country. his knoledge of what is passing among us, will be a rich source of information for you, and especially as to the state & progress of our manufactures. your kindness to him will confer an obligation on me, & will be an additional title to the high & affectionate esteem & respect of an antient & sincere friend.
          
            Th:
            Jefferson
        